Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Response to Arguments
Applicant's arguments, filed 03/11/2022 have been fully considered. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Claim Objections
Claims 1, 19, 37, and 55 are objected to because of the following: 
Claim 1 recites the limitations “transmitting assistant information to a base unit,” and “transmitting an indicator that indicates one or more types of grant-free transmissions,” without defining how the two elements distinguish from each other. 
“assistant information” and the “indicator” serve the same purpose of assisting the base unit in allocating grant free resources to the UE. In order to resolve this ambiguity, the claim should clearly define how the two elements are to be differently interpreted.
The same remarks apply to claims 19, 37, and 55 mutatis mutandis.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 19, 37, 41, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the one or more types of grant-free transmissions supported by the user equipment is selected from the group comprising:… ” and thus it is rejected on the basis that it contains an improper Markush grouping of alternatives. The same reasoning applies to independent claims 19, 37, and 55 for citing similar limitations.
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. The claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also  MPEP § 2111.03 and § 2173.05(h).
Claim 5 recites the limitation “wherein the expected type of resource is selected from the group comprising:…” and it is rejected on the basis that it contains an improper Markush grouping of alternatives. Similar reasoning applies to dependent claim 41.

Claim 1 recites the limitation “physical layer signaling for activation, deactivation,” but fails to define what is being activated/deactivated. Furthermore, the claim recites the limitation “physical layer signaling for modifying at least one parameter,” but also fails to define the parameter to modify. This results in  a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. See MPEP 2173.06 II. The same remarks apply to claims 19, 37, and 55 mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 6, 9, 10, 19, 37-39, 41, 42, 45, 46, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170367116) in view of Zhang et al. (US 20180206246) and in view of Islam et al. (US 20180035459).

Regarding claim 1, Li discloses a method of a user equipment, the method comprising:
transmitting assistant information to a base unit to assist in grant-free resource allocation (the UE 2502 sends a Radio Connection Request to the NR-node 2504. The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less). NR-node 2504, may exchange messages with the UE 2502 to configure the Grant-less operation parameters; [0086, 0091]);
receiving a configuration of the grant-free resource allocation based on features of the user equipment (a UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant). The network may send an indication to the UE that it can operate in dual states (e.g., grant-less and grant). The indication may be signaled to the UE through common RRC signaling, for example, by the presence of certain system information blocks (SIB) or Information Elements (IE) in a SIB. Alternatively, the indication may be signaled to the UE via dedicated signaling (e.g., an RRC unicast message to the UE); [0046]).
Li does not expressly disclose transmitting an indicator that indicates one or more types of grant-free transmissions supported by the user equipment, wherein the indicator is transmitted before the base unit allocates the grant-free resources and the indicator: corresponds to all resource types; corresponds to one resource type; comprises one bit and the one bit indicates whether the user equipment supports one or more types of grant-free transmissions; or some combination thereof, and wherein the one or more types of grant-free transmissions supported by the user equipment is selected from the group comprising: a first resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and without physical layer signaling; a second resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for activation, deactivation, or a combination thereof; and a third resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for modifying at least one parameter.

(based on the assumed uplink channel conditions, the UE might send the access point an indication requesting a transmission adaptation; [0031].
UE might select an appropriate value for one of the indicators described above to indicate the desired resource group, and the UE might place the indicator in, for example, the initial portion of a data transmission. UE might use a separate control channel to transmit the indication message to the access point for the change of resource usage from the currently assigned resource group, for example from the default normal resource group 830 to the low latency resource group 810; [0063]), 
wherein the indicator is transmitted before the base unit allocates the grant-free resources (Responsive to receiving the indicator, the access point might grant the UE resources in the indicated resource group; [0063]) and 
the indicator: corresponds to all resource types; corresponds to one resource type; comprises one bit and the one bit indicates whether the user equipment supports one or more types of grant-free transmissions; or some combination thereof (UE might use an indicator such as those described above to indicate a desired change to a different type of resource group for use in uplink transmission, as shown in FIG. 8. A plurality of resource groups with different characteristics might be available to the UE, and the UE might select one or more of the resource groups based on the channel conditions and the UE's operational circumstances; [0063]). 

The combination of Li and Zhang does not expressly disclose wherein the one or more types of grant-free transmissions supported by the user equipment is selected from the group comprising: a first resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and without physical layer signaling; a second resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for activation, deactivation, or a combination thereof; and a third resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for modifying at least one parameter.
In an analogous art, Islam discloses wherein the one or more types of grant-free transmissions supported by the user equipment is selected from the group comprising: a first resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and without physical layer signaling; a second resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for activation, deactivation, or a combination thereof; and a third resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for modifying at least one parameter (the grant free transmissions may be configured and/or activated via different types of signaling. A first group of UEs is configured with RRC configuration and L1 activation, and a second group of UEs is configured with RRC configuration and L1 activation. In another example, a second group of UEs is configured with RRC configuration and does not require any L1 activation signaling before starting transmission, and a second group of UEs is configured with RRC configuration and L1 activation. In yet another example, a first group of UEs is configured with RRC configuration and L1 activation, and a second group of UEs is configured with RRC configuration and does not require any L1 activation signaling before starting transmission. In yet another example, a first group of UEs is configured with RRC configuration and does not require L1 activation before starting transmission, and a second group of UEs is configured with RRC configuration and does not require any L1 activation before starting transmission. The signaling can be UE-specific or group-specific signaling. The signaling can be independent of activation/de-activation signaling (if configured) or signaling can be conveyed by activation/de-activation signaling. Similar mechanisms can be extended when there are more than two groups of UEs transmitting grant-free traffic and each group is transmitting a different traffic type which may have different RRC configurations; [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Islam into the system of Li and Zhang in order to enable providing a grant-free access that supports lower-latency traffic requirements without having to request and receive resource grants (Islam; [0039]).

Regarding claim 2, the combination of Li, Islam, and Zhang, particularly Li discloses wherein the assistant information comprises an expected type of resource, a bit rate requirement, reliability information, or some combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 3, the combination of Li, Islam, and Zhang, particularly Li discloses wherein the expected type of resource, the bit rate requirement, the reliability information, or some combination thereof is based on: an amount of traffic in a cellular network; a remote unit; or a combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 5, the combination of Li, Islam, and Zhang, particularly Islam discloses wherein the expected type of resource is selected from the group comprising: the first resource type; the second resource type; and the third resource type (the grant free transmissions may be configured and/or activated via different types of signaling. A first group of UEs is configured with RRC configuration and L1 activation, and a second group of UEs is configured with RRC configuration and L1 activation. In another example, a second group of UEs is configured with RRC configuration and does not require any L1 activation signaling before starting transmission, and a second group of UEs is configured with RRC configuration and L1 activation. In yet another example, a first group of UEs is configured with RRC configuration and L1 activation, and a second group of UEs is configured with RRC configuration and does not require any L1 activation signaling before starting transmission. In yet another example, a first group of UEs is configured with RRC configuration and does not require L1 activation before starting transmission, and a second group of UEs is configured with RRC configuration and does not require any L1 activation before starting transmission. The signaling can be UE-specific or group-specific signaling. The signaling can be independent of activation/de-activation signaling (if configured) or signaling can be conveyed by activation/de-activation signaling. Similar mechanisms can be extended when there are more than two groups of UEs transmitting grant-free traffic and each group is transmitting a different traffic type which may have different RRC configurations; [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Islam into the system of Li and Zhang in order to enable providing a grant-free access that supports lower-latency traffic requirements without having to request and receive resource grants (Islam; [0039]).

Regarding claim 6, the combination of Li, Islam, and Zhang, particularly Li discloses wherein the assistant information comprises a delay, a bit rate requirement, reliability information, or some combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state. UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant); [0045-0046]), 
wherein the delay, the bit rate requirement, the reliability information, or some combination thereof is based on: an amount of traffic in a cellular network; a remote unit; or a combination thereof (the UE may send Radio Connection Request message to the RAN slicing management apparatus 2508 (at 2A) or the mMTC slice 2510 (at 2B). The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less. RAN Slicing Management 2508, at 3A, selects the slice 2510 as the UE's radio accessing slice, for example, based on the UE context in the request at 2A. The selection may further be based on RAN traffic loading and resource allocations; [0086-0087]).

Regarding claim 9, the combination of Li, Islam, and Zhang, particularly Li discloses wherein the assistant information is based on a second indicator transmitted from the base unit (NR-node may configure a given UE that is already operating in a Grant state, such that the UE switches to a grant-less state operation. Similarly, the NR-Node may configure a given UE that is operating in grant-less state, to switch to a grant state operation; [0045]).

Regarding claim 10, the combination of Li, Islam, and Zhang, particularly Li discloses wherein the second indicator indicates one or more types of grant-free transmissions supported by the base unit, wherein the second indicator: corresponds to (based on various inputs such as the example inputs described above, a network may configure a UE that is operating in a Grant-less state to switch so as to operate in a grant state. In some examples, a UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant). Similarly, the network may send an indication to the UE that it can operate in dual states (e.g., grant-less and grant). The indication may be signaled to the UE through common RRC signaling, for example, by the presence of certain system information blocks (SIB) or Information Elements (IE) in a SIB; [0046]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 37, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 38, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 41, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 6.

Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 55, the claim is interpreted and rejected for the reasons cited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (US 20170288817), “HARQ SYSTEMS AND METHODS FOR GRANT-FREE UPLINK TRANSMISSIONS.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413